DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
as being indefinite for failing to particularly point out and distinctly claim the subject matter
which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the
applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
as being indefinite in that it fails to point out what is included or excluded by the claim
language. This claim is an omnibus type claim. The term "a twisted wire" is not clear. Is the

twisted pair as shown in applicant drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi (US 20140353020 hereinafter Tsubouchi) in view of NAKAO et al. (US 20210296023 hereinafter Nakao).

In regards to claim 1, Tsubouchi discloses;" A wire harness (Abstract) comprising: a cable
comprising a twisted wire (Fig. 2 (21)), the cable having a bent portion (Fig. 8 (shown)); and a
holding member that covers a range of the cable including the bent portion (Fig. 8 (6)), and
retains a shape of the bent portion, wherein the twisted wire is in contact with the holding
member at least in a part of the bent portion (Fig. 10 shows the bent portion held by the
holding member)", but does not directly disclose;" and an insulation coating that coats the
twisted wire"
However, Nakao discloses a twisted wire set that is enclosed within a second insulation as
shown in figure 1A (101). Nakao further discloses that the second insulation has a higher elastic
modulus and provides for extended use without buckling breakage. It would have been obvious
to one skilled in the art to use a reinforced wiring structure that has applications in extreme
environments such as automobile wiring. Therefore using the wiring structure as disclosed by
Nakao with the wiring harness disclosed by Tsubouchi, the claimed invention is disclosed.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi (US 20140353020 hereinafter Tsubouchi) in view of NAKAO et al. (US 20210296023 hereinafter Nakao) as applied to claim 1 above, and further in view of Kominato et al. (US 20170179703 hereinafter Kominato).
In regards to claim 4, a modified Tsubouchi discloses;" The wire harness according to claim 1",
but does not directly disclose;" a grommet on an outer circumference side of the holding
member, an edge of a fixing hole provided in a fixing target of the holding member being
configured to be inserted to the grommet, wherein the insulation coating is present on an inner
circumference side of a portion of the holding member where the grommet is provided."
However, Kominato discloses a grommet (Kominato Fig. 18 (510)) on an outer circumference
side of the holding member (Kominato Fig. 18 (321 a-c)), an edge of a fixing hole provided in a
fixing target of the holding member being configured to be inserted to the grommet (Kominato
Fig. 18 shown), wherein the insulation coating is present on an inner circumference side of a
portion of the holding member where the grommet is provided (Kominato shows the wiring
bundle exposed within the grommet). It would have been obvious to one skilled in the art to
use any number of wiring harness designs with a grommet. The use of a grommet provides a
means to interface wiring in a high moisture or wet environment while keeping the moisture
from influencing electrical functions. Therefore using a grommet as disclosed by Kominato with
the modified wiring harness disclosed by Tsubouchi, the claimed invention is disclosed.

Allowable Subject Matter
Claims 2, 3, 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847